DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 08/12/2020.
Claims 10-13 are canceled per the amendment.
Claims 1-9 and 14-17 are pending for examination.

Allowable Subject Matter
Claims 1-9 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1: In view of the limitations the prior art does not explicitly describe or suggest as shown in the 1449 an inverter control device comprising: an inverter main circuit; a current detector configured to detect a current of an output line of the inverter main circuit; a startup controller comprising a rotational phase angle estimator configured to calculate, based on a current response value detected by the current detector, a value corresponding to a rotational phase angle of a motor connected to the inverter main circuit in a stationary reference frame, and a rotational speed estimator configured to calculate a value corresponding to a rotational speed of the motor by using the value corresponding to the rotational phase angle when the inverter main circuit is started; and a regular time controller configured to calculate, with the value corresponding to the rotational speed as an initial value, an estimated rotational phase angle of the motor in a rotating reference frame, wherein the rotational speed estimator of the startup controller is configured to count a number of times the value 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846   
 
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846